Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	The Amendment filed 09/27/2022 has been entered. Claims 21-22 are new. Claims 1-22 are pending in the application. New claims are addressed below.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al.  (US 20190223725 A1 hereinafter Lu) in view of Yu et al. (US 20170286805 A1 hereinafter Yu)

As to independent claim 1, Lu teaches a system, comprising: [medical imaging system ¶85]
an acquisition subsystem configured to obtain images corresponding to a target domain; [obtains images such as for a heart domain ¶5, ¶23 " images of a same type of object (e.g., heart) are obtained. The images are obtained by data transfer, capture, and/or loading from memory"]
a processing subsystem in operative association with the acquisition subsystem and comprising a memory augmented domain adaptation platform, wherein the memory augmented domain adaptation platform is configured to: [processor and memory ¶85]
compute one or more features corresponding to an input image, wherein the input image corresponds to a target domain; [scans patient image (input image) of a domain (heart, organ head) for features (heart regions, shapes etc. used in segmentation) ¶22-¶24, ¶5 “imaging system scans a heart of a patient over time”]
identify a set of support images based on the one or more features corresponding to the input image, wherein the set of support images corresponds to the target domain; [collects images of the same type or ground truth etc ¶23, ¶56 "object as occurring in many different patients is included in the collection of images"]
augment an input to a machine-learnt model with a set of features, a set of masks, or both the set of features and the set of masks corresponding to the set of support images to adapt the machine-learnt model to the target domain; [ground truth (mask) and other images to train a model Fig. 1 14, ¶56 "trains the neural network arrangement with the training data having ground truth segmentation of the object. The neural network including LSTM is trained using the medical images of the object and the ground truth annotation for the object."]
generate an output based at least on the set of features, the set of masks, or both the set of features and the set of masks corresponding to the set of support images; and [Fig. 1 16 generate output based on training images ¶58 " outputs a trained neural network. The machine-learnt network incorporates the deep learned features for the various units and/or layers of the network."]
an interface unit configured to present the output for analysis. [display and processor to present data ¶85]
Lu does not specifically teach generate an output based on the input image and the target domain and at least on the set of features
However, Yu teaches generate an output based on the input image and the target domain and at least on the set of features. [output based on target (candidate entity) (such as restaurants ¶2), ¶6 "generating, by the one or more computing devices, one or more outputs of the machine learning model. Each output comprises a match score associated with an image that depicts the entity and at least one candidate entity profile."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the medical imaging disclosed by Lu by incorporating the generate an output based on the input image and the target domain and at least on the set of features disclosed by Yu because both techniques address the same field of machine learning and by incorporating Yu into Lu helps reduce manual inputting of data and using more data in the machine learning for improved models [Yu ¶2-4]

As to dependent claim 2, the rejection of claim 1 is incorporated. Lu and Yu further teach wherein the machine-learnt model is configured to at least perform classification, segmentation, or both classification and segmentation of the input image. [Lu recognize/detect objects (classify) and segments ¶21 "segmentation (i.e., object detection) through learning by an image processor or other machine. A deep architecture with LSTM used for training provides for accurate detection of the object"]

As to dependent claim 4, the rejection of claim 1 is incorporated. Lu and Yu further teach wherein the memory augmented domain adaptation platform is configured to store one or more features, one or more masks, or both the one or more features and the one or more masks corresponding to the set of support images, and [Lu training data including mask of grand truth ¶30 "The training data includes a ground truth indication of the object"]
wherein the one or more features, one or more masks, or both the one or more features and the one or more masks are tuned for performing classification, segmentation, or both classification and segmentation in a memory unit. [Lu segmentation ¶30; detection ¶22]

As to dependent claim 5, the rejection of claim 1 is incorporated. Lu and Yu further teach wherein to identify the set of support images, the memory augmented domain adaptation platform is configured to query a memory unit to determine the set of support images based on the one or more features corresponding to the input image. [Lu obtains images from data transfer (memory) based on same type of object (features) ¶19, ¶23-24 "The images are obtained by data transfer, capture, and/or loading from memory"]

As to dependent claim 6, the rejection of claim 1 is incorporated. Lu and Yu further teach wherein to augment the input to the machine-learnt model, the memory augmented domain adaptation platform is configured to provide as input to the machine-learnt model one or more machine-learnt features, one or more hard-coded features, one or more masks corresponding to the set of support images, or combinations thereof. [Lu user selected or manual and machine trained segmentation ¶19, ¶3, "machine training is applied based on manually defined features"]

As to dependent claim 7, the rejection of claim 1 is incorporated. Lu and Yu further teach wherein to generate the output, the memory augmented domain adaptation platform is configured to generate a mask, generate a binary value, or a combination thereof. [Lu binary mask ¶30]

As to dependent claim 9, the rejection of claim 1 is incorporated. Lu and Yu further teach the memory augmented domain adaptation platform is further configured to adapt the machine-learnt model to the target domain without retraining the machine-learnt model. [Yu adapt (tune) the mode for the target output ¶26 "For instance, training the model may include providing the training data to the model as input, and comparing the output generated by the model to a target output. The comparison may be used to adjust or otherwise tune the model to minimize or reduce the difference between the generated output and the target output. For instance, in some implementations, the model may be automatically adjusted (e.g. by a computing system associated with the model). "]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                	As to independent claim 10, Lu teaches a processing system for adapting a machine-learnt model, comprising: [medical imaging system ¶85] 
a memory augmented domain adaptation platform configured to: [memory ¶85]
compute one or more features corresponding to an input image, wherein the input image corresponds to a target domain;  [scans patient image (input image) of a domain (heart, organ head) for features (heart regions, shapes etc. used in segmentation) ¶22-¶24, ¶5 “imaging system scans a heart of a patient over time”]
 identify a set of support images based on the one or more features corresponding to the input image, wherein the set of support images corresponds to the target domain; [collects images of the same type or ground truth etc ¶23, ¶56 "object as occurring in many different patients is included in the collection of images"]
augment an input to the machine-learnt model with a set of features, a set of masks, or both the set of features and the set of masks corresponding to the set of support images to adapt the machine-learnt model to the target domain;  [ground truth (mask) and other images to train a model Fig. 1 14, ¶56 "trains the neural network arrangement with the training data having ground truth segmentation of the object. The neural network including LSTM is trained using the medical images of the object and the ground truth annotation for the object."]
generate an output based at least on the set of features, the set of masks, or both the set of features and the set of masks corresponding to the set of support images; and [Fig. 1 16 generate output based on training images ¶58 " outputs a trained neural network. The machine-learnt network incorporates the deep learned features for the various units and/or layers of the network."]
provide the output to facilitate analysis. [display and processor to present data ¶85]
Lu does not specifically teach generate an output based on the input image and the target domain and at least on the set of features
However, Yu teaches generate an output based on the input image and the target domain and at least on the set of features. [output based on target (candidate entity) (such as restaurants ¶2), ¶6 "generating, by the one or more computing devices, one or more outputs of the machine learning model. Each output comprises a match score associated with an image that depicts the entity and at least one candidate entity profile."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the medical imaging disclosed by Lu by incorporating the generate an output based on the input image and the target domain and at least on the set of features disclosed by Yu because both techniques address the same field of machine learning and by incorporating Yu into Lu helps reduce manual inputting of data and using more data in the machine learning for improved models [Yu ¶2-4]

As to independent claim 11, Lu teaches a method for adapting a machine-learnt model, the method comprising: 
receiving an input image, wherein the input image corresponds to a target domain;  [obtains images such as for a heart domain ¶23 " images of a same type of object (e.g., heart) are obtained. The images are obtained by data transfer, capture, and/or loading from memory"]
computing one or more features corresponding to the input image; [scans patient image (input image) of a domain (heart, organ head) for features (heart regions, shapes etc. used in segmentation) ¶22-¶24, ¶5 “imaging system scans a heart of a patient over time”]
identifying a set of support images based on the one or more features corresponding to the input image, wherein the set of support images corresponds to the target domain; [collects images of the same type or ground truth etc ¶23, ¶56 "object as occurring in many different patients is included in the collection of images"]
augmenting an input to the machine-learnt model with a set of features, a set of masks, or both the set of features and the set of masks corresponding to the set of support images to adapt the machine-learnt model to the target domain;  [ground truth (mask) and other images to train a model Fig. 1 14, ¶56 "trains the neural network arrangement with the training data having ground truth segmentation of the object. The neural network including LSTM is trained using the medical images of the object and the ground truth annotation for the object."]
generating an output based at least on the set of features, the set of masks, or both the set of features and the set of masks corresponding to the set of support images; and [Fig. 1 16 generate output based on training images ¶58 " outputs a trained neural network. The machine-learnt network incorporates the deep learned features for the various units and/or layers of the network."]
providing the output to facilitate analysis. [display and processor to present data ¶85]
Lu does not specifically teach generate an output based on the input image and the target domain and at least on the set of features
However, Yu teaches generate an output based on the input image and the target domain and at least on the set of features. [output based on target (candidate entity) (such as restaurants ¶2), ¶6 "generating, by the one or more computing devices, one or more outputs of the machine learning model. Each output comprises a match score associated with an image that depicts the entity and at least one candidate entity profile."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the medical imaging disclosed by Lu by incorporating the generate an output based on the input image and the target domain and at least on the set of features disclosed by Yu because both techniques address the same field of machine learning and by incorporating Yu into Lu helps reduce manual inputting of data and using more data in the machine learning for improved models [Yu ¶2-4]

As to dependent claim 12, the rejection of claim 11 is incorporated. Lu and Yu further teach storing one or more features and one or more masks corresponding to the set of support images, the output, or combinations thereof, [Lu training data including mask of grand truth ¶30 "The training data includes a ground truth indication of the object"]
wherein the one or more features, the one or more masks, or both the one or more features and the one or more masks are tuned for performing classification, segmentation, or both classification and segmentation in a memory unit. [Lu segmentation ¶30; detection ¶22]

As to dependent claim 13, the rejection of claim 11 is incorporated. Lu and Yu further teach wherein identifying the set of support images comprises querying a memory unit to determine the set of support images based at least on the one or more features corresponding to the input image.  [Lu obtains images from data transfer (memory) based on same type of object (features) ¶19, ¶23-24 "The images are obtained by data transfer, capture, and/or loading from memory"]

As to dependent claim 14, the rejection of claim 11 is incorporated. Lu and Yu further teach wherein augmenting the input to the machine-learnt model comprises: computing the one or more machine-learnt features, the one or more hard-coded features, or both the one or more machine-learnt features and the one or more hard-coded features corresponding to the set of support images; [Lu user selected or manual and ¶19, ¶3, "A user may select the image files"] and providing as input to the machine-learnt model one or more machine-learnt features corresponding to the set of support images, one or more hard-coded features corresponding to the set of support images, one or more masks corresponding to the set of support images, or combinations thereof. [user selected or manual and machine trained segmentation ¶19, ¶3, "machine training is applied based on manually defined features"]

As to dependent claim 15, the rejection of claim 11 is incorporated. Lu and Yu further teach wherein generating the output comprises generating a mask, generating a binary value, or a combination thereof. [Lu binary mask ¶30]

As to dependent claim 18, the rejection of claim 11 is incorporated. Lu and Yu further teach wherein the set of support images comprises a subset of images corresponding to the target domain. [Lu images from heart domain ¶23-24]

As to dependent claim 19, the rejection of claim 11 is incorporated. Lu and Yu further teach the memory augmented domain adaptation platform is further configured to adapt the machine-learnt model to the target domain without retraining the machine-learnt model. [Yu adapt (tune) the mode for the target output ¶26 "For instance, training the model may include providing the training data to the model as input, and comparing the output generated by the model to a target output. The comparison may be used to adjust or otherwise tune the model to minimize or reduce the difference between the generated output and the target output. For instance, in some

As to dependent claim 20, the rejection of claim 11 is incorporated. Lu and Yu further teach wherein providing the output comprises presenting the output on an interface unit  [Lu display and processor to present data ¶85]

As to independent claim 21, Lu teaches a method for adapting a machine-learnt model, the method comprising: 
receiving an input image, wherein the input image corresponds to a target domain;  [obtains images such as for a heart domain ¶23 " images of a same type of object (e.g., heart) are obtained. The images are obtained by data transfer, capture, and/or loading from memory"]
computing one or more features corresponding to the input image; [scans patient image (input image) of a domain (heart, organ head) for features (heart regions, shapes etc. used in segmentation) ¶22-¶24, ¶5 “imaging system scans a heart of a patient over time”]
identifying a set of support images based on the one or more features corresponding to the input image, wherein the set of support images corresponds to the target domain; [collects images of the same type or ground truth etc ¶23, ¶56 "object as occurring in many different patients is included in the collection of images"]
wherein the machine-learnt model is trained on a source domain; [trains for heart domain ¶7 "trains the neural network arrangement with training data having ground truth segmentation of the heart segmentation in spatiotemporal images"]
providing an input to the machine-learnt model with a set of features, a set of masks, or both the set of features and the set of masks corresponding to the set of support images to adapt the machine-learnt model to the target domain;  [ground truth (mask) and other images to train a model Fig. 1 14, ¶56 "trains the neural network arrangement with the training data having ground truth segmentation of the object. The neural network including LSTM is trained using the medical images of the object and the ground truth annotation for the object."]
generating an output based at least on the set of features, the set of masks, or both the set of features and the set of masks corresponding to the set of support images; and [Fig. 1 16 generate output based on training images ¶58 " outputs a trained neural network. The machine-learnt network incorporates the deep learned features for the various units and/or layers of the network."]
providing the output to facilitate analysis. [display and processor to present data ¶85]
Lu does not specifically teach adapting the machine-learnt model to the target domain without retraining the machine-learnt model 
However, Yu teaches adapting the machine-learnt model to the target domain without retraining the machine-learnt model; [adapt (tune) the mode for the target output ¶26 "For instance, training the model may include providing the training data to the model as input, and comparing the output generated by the model to a target output. The comparison may be used to adjust or otherwise tune the model to minimize or reduce the difference between the generated output and the target output. For instance, in some implementations, the model may be automatically adjusted (e.g. by a computing system associated with the model). "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the medical imaging disclosed by Lu by incorporating the adapting the machine-learnt model to the target domain without retraining the machine-learnt model disclosed by Yu because both techniques address the same field of machine learning and by incorporating Yu into Lu helps reduce manual inputting of data and using more data in the machine learning for improved models [Yu ¶2-4]

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yu, as applied in the rejection of claim 1 above, and further in view of Mazo (US 20180240235 A1 hereinafter Mazo)

As to dependent claim 3, Lu and Yu teach the rejection of claim 1 that is incorporated. 
Lu and Yu do not specifically teach wherein the one or more features corresponding to the input image and the set of features corresponding to the set of support images comprise shape features, texture features, or both shape features and texture features.
However, Mazo teaches wherein the one or more features corresponding to the input image and the set of features corresponding to the set of support images comprise shape features, texture features, or both shape features and texture features. [¶65 "training a classifier on extracted texture and/or shape features from images "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the medical imaging disclosed by Lu and Yu by incorporating the wherein the one or more features corresponding to the input image and the set of features corresponding to the set of support images comprise shape features, texture features, or both shape features and texture features disclosed by Mazo because all techniques address the same field of machine learning and by incorporating Mazo into Lu and Yu improves automation of examining hundreds of images vs manual assessment using better trained neural networks [Mazo ¶3-4]

Claims 8, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yu, as applied in claim 1 and 11 above, and further in view of Golden et al.  (US 20180218502 A1 hereinafter Golden)

As to dependent claim 8, Lu and Yu teach the rejection of claim 1 that is incorporated. 
Lu and Yu do not specifically teach wherein the memory augmented domain adaptation platform is further configured to: verify validity of the output; revise one or more annotations corresponding to the set of support images based on the validity of the output to generate a set of revised support images; and update the memory unit by storing the set of revised support images and features corresponding to the set of revised images.
However, Golden teaches wherein the memory augmented domain adaptation platform is further configured to: verify validity of the output; [validate accuracy of model (output) ¶31 " validate the accuracy of the CNN model"]
revise one or more annotations corresponding to the set of support images based on the validity of the output to generate a set of revised support images; and [revises configuration based on accuracy ¶31 "elect at least one configuration based at least in part on the accuracies determined by the validations"]
update the memory unit by storing the set of revised support images and features corresponding to the set of revised images. [modify, label select images accordingly ¶30-32"modify at least some of the image data in the plurality of batches of labeled image"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the medical imaging disclosed by Lu and Yu by incorporating the wherein the memory augmented domain adaptation platform is further configured to: verify validity of the output; revise one or more annotations corresponding to the set of support images based on the validity of the output to generate a set of revised support images; and update the memory unit by storing the set of revised support images and features corresponding to the set of revised images disclosed by Golden because all techniques address the same field of machine learning and by incorporating Golden into Lu and Yu enhances learning to overcome limitations of past systems through augmenting images with labels [Golden ¶28-29]

As to dependent claim 16, Lu and Yu teach the rejection of claim 11 that is incorporated. 
Lu and Yu do not specifically teach verifying validity of the output; revising one or more annotations corresponding to the set of support images based on the validity of the output to generate a set of revised support images; and updating the memory unit by storing the set of revised support images, features and masks, corresponding to the set of revised support images or combinations thereof.
However, Golden teaches verifying validity of the output; [validate accuracy of model (output) ¶31 " validate the accuracy of the CNN model"] revising one or more annotations corresponding to the set of support images based on the validity of the output to generate a set of revised support images; and [revises configuration based on accuracy ¶31 "elect at least one configuration based at least in part on the accuracies determined by the validations"] updating the memory unit by storing the set of revised support images, features and masks, corresponding to the set of revised support images or combinations thereof. [modify, label select images accordingly ¶30-32"modify at least some of the image data in the plurality of batches of labeled image"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the medical imaging disclosed by Lu and Yu by incorporating the verifying validity of the output; revising one or more annotations corresponding to the set of support images based on the validity of the output to generate a set of revised support images; and updating the memory unit by storing the set of revised support images, features and masks, corresponding to the set of revised support images or combinations thereof disclosed by Golden because all techniques address the same field of machine learning and by incorporating Golden into Lu and Yu enhances learning to overcome limitations of past systems through augmenting images with labels [Golden ¶28-29]

As to dependent claim 21, Lu and Yu teach the rejection of claim 1 that is incorporated. 
Lu and Yu do not specifically teach wherein the set of support images comprises images in a range from three images to five images.  
However, Golden teaches wherein the set of support images comprises images in a range from three images to five images.  [train with only a subset ¶175-176 “trained on a subset (e.g., 20 percent) of training images that have all three types of contours defined”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the medical imaging disclosed by Lu and Yu by incorporating the wherein the set of support images comprises images in a range from three images to five images disclosed by Golden because all techniques address the same field of machine learning and by incorporating Golden into Lu and Yu enhances learning to overcome limitations of past systems through augmenting images with labels [Golden ¶28-29]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yu, as applied in the rejection of claim 16 above, and further in view of Preetham et al. (US 8891858 B1 hereinafter Preetham)

As to dependent claim 17, Lu and Yu teach the rejection of claim 16 that is incorporated. 
Lu and Yu do not specifically teach 
However, Preetham teaches updating the memory unit by deleting one or more of the set of support images based on relevance of the set of support images. [removes images for training purposes Col. 1-2 ln. 57-7 "removing, from the set of training images, at least some of the second images of the second portion of the set training images identified as outlier images"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the medical imaging disclosed by Lu and Yu by incorporating the updating the memory unit by deleting one or more of the set of support images based on relevance of the set of support images disclosed by Preetham because all techniques address the same field of image processing and by incorporating Preetham into Lu and Yu improve relevancy for image searching and accuracy of models based on similar features and reduces retraining [Preetham Col. 2 ln. 53-67]

Response to Arguments
Applicant's arguments filed 09/27/2022. In the remark, applicant argues that: 
(1) Lu  and Connell fail to teach “identify a set of support images based on the one or more features corresponding to the input image, wherein the set of support images corresponds to the target domain; " as recited in claim 1. 	
(2) Lu  and Connell fail to teach "adapting the machine-learnt model to the target domain without retraining the machine-learnt model; " as recited in claim 9. 
	 
As to point (1),(2) applicant’s arguments with respect to claim 1 and 9 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yu as set forth above. Further to point one see different domains of segmentation such as torso or head (see ¶24),  Examiner suggests clarifying how the adapting is being performed or how source domain is extracted from input images. Examiner is open for an interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Han et al. (US 10878576 B2) teaches optimizing models to expected states with different parameters (¶48 fig. 5)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beau Spratt whose telephone number is 571 272 9919.  The examiner can normally be reached 8:30am to 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143